 



EXHIBIT 10.2

 

AMENDMENT NO. 2 TO

CITIZENS & NORTHERN CORPORATION’S

INDEPENDENT DIRECTORS STOCK INCENTIVE PLAN

 

On December 20, 2018, the Board of Directors of Citizens & Northern Corporation
(the “Corporation”) amended the Corporation’s Independent Directors Stock
Incentive Plan by deleting paragraph 4.E. in its entirety and replacing it with
a new paragraph 4.E. which reads as follows:

 

“4.E. Committee.

 

The Compensation Committee of the Board”

 

 

and by deleting paragraph 18 in its entirety and replacing it with a new
paragraph 18 which reads as follows:

 

“18. TAX WITHHOLDING

 

(a)       The Corporation may withhold from any payment of Stock to a
Participant pursuant to the Plan a number of shares (based upon the Fair Market
Value of such shares as of the date such withholding tax obligations are due)
sufficient to satisfy any required withholding taxes, including the
Participant’s social security and Medicare taxes and federal, state and local
income tax with respect to income arising from the payment of the award. The
Corporation shall have the right to require the payment of any such taxes before
delivering payment or issuing Stock pursuant to the award.

 

(b)       In connection with any grant of Options or Restricted Stock under the
Plan, a Participant shall have the right to elect to satisfy, in whole or in
part, any required tax withholding obligations in connection with the issuance
of shares of Stock earned under the Plan by requesting that the Corporation
either:

 

(i) withhold shares of Stock otherwise issuable to the Participant, or

 

(ii) by accepting delivery of shares of Stock previously owned by the
Participant.

 

In either case, the Fair Market Value of such shares of Stock will be determined
as of the date such withholding tax obligations are due.

 

(c)       Notwithstanding any other provision hereof to the contrary, the
Committee, in its sole discretion, may at any time suspend, terminate or
disallow any or all entitlements to make the tax withholding election described
in subparagraph (b) above.”

 



 

